Name: Commission Regulation (EEC) No 3485/86 of 14 November 1986 amending Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: trade policy;  animal product;  health
 Date Published: nan

 15. 11 . 86 Official Journal of the European Communities No L 320/19 COMMISSION REGULATION (EEC) No 3485/86 of 14 November 1986 amending Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector 1 . Article 3 (2) is replaced by the following : *2. The average Community market prices referred to in Article 3 of Council Regulation (EEC) No 1345/86 (') shall be recorded under the conditions laid down in Commission Reguation (EEC) No 3310/86 (\ 0 OJ No L 119, 8 . 5. 1986, p. 37. (2) OJ No L 305, 31 . 10. 1986, p. 28 .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 6 (5) (d) thereof, Having regard to Council Regulation (EEC) No 1345/86 of 6 May 1986 fixing the guide price and the intervention price for adult bovine animals for the 1986/87 marketing year (3), and in particular Article 3 (5) (b) thereof, Whereas Commission Regulation (EEC) No 1557/82 of 17 June 1982 concerning the Community recording of market prices on the basis of the scale for the classifica ­ tion of adult bovine animals (4) was replaced by Commis ­ sion Regulation (EEC) No 3310/86 (*); whereas changes should, accordingly, be made to the provisions of Commission Regulation (EEC) No 2226/78 (*) as last amended by Regulation (EEC) No 1375/86 (J), which refers to Regulation (EEC) No 1557/82 ; Whereas certain detailed rules should be laid down for implementing the national suspension of purchases as referred to in Article 3 (4) of Regulation (EEC) No 1345/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, 2. The following paragraph 5 is added to Article 3 : '5. National or regional suspension of buying-in may decided in accordance with Article 3 (4) of Regu ­ lation (EEC) No 1345/86 where the market price in one or more Member States or in a region of a Member State for certain qualities or groups of quali ­ ties is greater than the buying-in price, account being taken in particular of the level of market prices recorded and any quantities bought in ; the resumption of such buying-in shall be decided at short notice where the market price falls below the buying-in price. For the purposes of applying the first subparagraph, the average market price for a group of qualities shall be equal, within a Member State, to the average of the market prices for each of those qualities weighted according to their relative importance nationally.' 3 . The following subparagraph is added to Article 18 (2) : 'However, where the market price for the qualities bought in is higher than the buying-in price, the period for forwarding the information specified in (a) may not exceed five working days.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2226/78 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 119, 8 . 5. 1986, p . 37. (*) OJ No L 172, 18 . 6. 1982, p . 19 . Is) OJ No L 305, 31 . 10 . 1986, p. 28. (4 OJ No L 261 , 26. 7. 1978, p. 5. 0 OJ No L 120, 8 . 5 . 1986, p. 33 . It shall apply with effect from 13 November 1986. No L 320/20 Official Journal of the European Communities 15. 11 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1986. For the Commission Frans ANDRIESSEN Vice-President